Citation Nr: 0703142	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-07 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from March 12, 2002?


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which granted entitlement to service 
connection for post traumatic stress disorder and assigned an 
initial 30 percent evaluation.

The veteran appeared at a March 2005 Board hearing and 
testified regarding his symptomatology.  A transcript is of 
record.

This matter was remanded by the Board in August 2005 for 
further development.


FINDING OF FACT

Since March 12, 2002,  the veteran's PTSD has not been 
manifested by occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSION OF LAW

Since March 12, 2002, the criteria for entitlement to an 
initial rating greater than 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in June 2002 and August 2005 correspondence fulfills 
the provisions of 38 U.S.C.A. § 5103(a). A May 2006 
supplemental statement of the case provided notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal. 

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence and testimony.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence of any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran was afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

The Board notes that the appellant's complaints pertaining to 
headaches are compensated under a separate grant of service 
connection.

In July 2002, the veteran underwent a VA examination for 
assessment of his PTSD symptoms.  The veteran reported being 
retired from the United States Marshall Service, having a 
total of approximately 31 years of government service, 
including the military.  He reported preferring the solitude 
of staying home, however, he did report occasionally 
associating with some friends.  He stated he would like to 
play golf or go fishing but he seemed to have no energy or 
initiative to do these things.  His sleep was reportedly 
irregular.  

Upon examination, the veteran was noted to be physically fit 
and appropriate in dress and manner.  He was poised and calm 
in his manner of speech, relevant and logical in his 
statements and unhurried in his answers and comments.  His 
affect was congruent with his comments and he was capable of 
good humor at times.  His mood was mildly depressed but 
verbalized as a chronic depression.  The veteran reported he 
was always vigilant, with his back to walls.  He stated his 
patience grew short and he resented having to take orders.  
The veteran said this was the reason he retired early, 
stating it was a "hassle," and that he had some "run-ins" 
with his supervisors.  The examiner reported the veteran was 
easily startled by noises that were unexpected.  He was easy 
to anger and irritate.  He denied having hallucinations of 
any kind and no delusions were suspected.  His insight and 
judgment appeared appropriate.  The veteran did report that 
he had frequent headaches that began in the 1970s which 
coincided with the time he was thinking about Vietnam.  The 
examiner diagnosed the veteran moderate chronic PTSD, and 
assigned a global assessment of functioning score (GAF) of 
54.

In March 2005, the veteran testified before a Board hearing 
regarding his symtomatology.  The veteran stated he had been 
married three times and he believed that the PTSD had caused 
problems in all of the marriages.  The veteran reported he 
had not worked since 2000.  The veteran reported an increase 
in forgetting things and reported that he suffered from 
chronic headaches.  The veteran stated he was not receiving 
treatment for PTSD but he believed his condition had 
worsened.

The veteran was examined by VA in January 2006, with the 
claims folder available for review.  The veteran complained 
of having difficulty sleeping, being angry, having panic 
attacks, and being paranoid.  The veteran stated that 
basically he was depressed.  The veteran denied a history of 
attempting suicide, as well as current suicidal ideation, but 
he did report prior thoughts of ending his life.  He denied a 
history of being hospitalized for PTSD, and stated that he 
was not being treated for PTSD.  

Upon examination, the examiner reported the veteran was 
nicely groomed and cooperative.  His eye contact was good, 
and his speech was normal in rate, tone and volume.  The 
examiner saw no abnormal psychomotor movements.  His thought 
processes were logical, coherent and goal directed.  The 
veteran denied current suicidal or homicidal ideation.  He 
denied auditory or visual hallucinations and there was no 
evidence of psychosis.  His affect was dysthymic and tearful 
at times, especially when talking about suicidal thoughts and 
his military buddies who were killed during his service.  On 
a mini-mental status examination he scored 29/30 with one 
point taken off for recalling only two of three objects after 
five minutes, but when given a list he was able to recall the 
third.  The examiner diagnosed the veteran with moderate 
chronic PTSD.  The examiner assigned a GAF of approximately 
55.  

The examiner notated that the veteran experienced events 
involving death during his military service.  The examiner 
opined his response did include feelings of helplessness and 
horror.  He continued to re-experience these events in the 
form of nightmares and at times distressing recollections of 
the events.  He reported efforts to avoid thoughts, 
activities, places and people associated with the trauma.  He 
had diminished interest in significant activities and 
feelings of estrangement from others.  He also reported 
symptoms of increased arousal to include difficulty with 
sleep, anger and irritability, difficulty with concentration 
and hyper-vigilance.  The examiner concluded that the GAF 
score of 55 showed moderate difficulty in social functioning 
and apparently at least moderate difficulty in his 
occupational functioning when he was employed.  He had no 
periods of remission.  In addition to his emotional symptoms, 
the veteran also experiences headaches, which were at least 
as likely as not aggravated by his PTSD type symptoms.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§  1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's PTSD has been rated as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Codes 9440 since March 
12, 2002.  Under 38 C.F.R. § 4.130 a 30 percent disability 
rating is in order when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is warranted for occupational and 
social impairment, with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than one a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material; forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The Global Assessment of Functioning scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting from the American Psychiatric Association's 
Diagnostic and Statistical Manual (DSM-IV).  A GAF score of 
50 denotes serious symptoms or serious impairment in social 
or occupational functioning.  A GAF score of 60 denotes 
moderate symptoms or moderate difficulty in social and 
occupational functioning.  These scores have been recognized 
by the Court as an indicator of mental health on a 
hypothetical continuum of mental health-illness.  Id. at 242.  
It is appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
rating schedule that in turn is based on average impairment 
of earning capacity.

The appellant has appealed the initial 30 percent rating that 
was assigned for PTSD; he is essentially asking for a higher 
rating effective from the date service connection was 
granted.  Consequently, the Board must consider the entire 
time period in question, from the original grant of service 
connection to the present.  Fenderson v. West, 12 Vet. App. 
199 (1999).

Analysis

After a review of the evidence, the Board finds that since 
March 12, 2002, the preponderance of the evidence is against 
entitlement to an evaluation greater than 30 percent for 
PTSD.  

The available evidence does not show occupational and social 
impairment, with reduced reliability and productivity.  There 
was no evidence of such symptoms as flattened affect, or 
circumstantial, circumlocutory, or stereotyped speech. There 
was no evidence of panic attacks more than once a week, or 
that the appellant had difficulty understanding complex 
commands. Neither the appellant's judgment was impaired, nor 
were his abilities to think abstractly. 

Indeed, the 2006 VA examiner notated the veteran's speech was 
normal in rate, tone and volume.  The examiner also noted 
thought processes were logical, coherent and goal directed.

Although the veteran reported he retired due to work becoming 
a "hassle" and having "run-ins" with his supervisors, thee 
is no evidence that he was forced into retirement due to PTSD 
related symptomatology.  At his January 2006 VA examination, 
the examiner opined the veteran showed moderate difficulty in 
social functioning and at least moderate difficulty in his 
occupational functioning when he was employed.  The examiner 
assigned a GAF of approximately 55.  In this regard, the 
Diagnostic and Statistical Manual of Mental Disorders (DSM 
IV) 427-9 (1994) provides that a GAF score of between 51 and 
60 suggests that the veteran's psychiatric disability is 
manifested by "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or schooling function 
(e.g., few friends, conflicts with peers or co-workers)."  
While the record reflects the appellant's self reported 
history of thoughts of self harm in the past, during the 
relevant appellate period suicidal ideation was denied, and 
there is no evidence that the appellant has ever attempted 
suicide.  In light of the foregoing, the preponderance of the 
evidence is against finding that an increased evaluation for 
PTSD is in order.  Therefore, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER


Entitlement to an evaluation in excess of 30 percent for PTSD 
since March 12, 2002 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


